                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                                       Application granted.

                                                                           An Order excluding time under the
                                                                               Speedy Trial
                                                    United States District Courthouse  Act shall be docketed
                                                    300 Quarropas Street       separately.
                                                    White Plains, New York 10601

                                                                           The Clerk of the Court is respectfully
                                                     June 22, 2021         directed to terminate the motion
BY ECF & EMAIL                                                             sequence pending at Doc. 20.

The Honorable Philip M. Halpern                                            SO ORDERED.
United States District Judge
Southern District of New York
                                                                           _______________________
                                                                             __________________
300 Quarropas Street                                                       Philip M. Halpern
White Plains, New York 10601                                               United States District Judge

       Re:     United States v. Mickie Iimas, 7:21-cr-00316 (PMH) Dated: White Plains, New York
                                                                                     June 23, 2021
Dear Judge Halpern:

       The above-titled case was assigned to the Court last week. An initial pretrial conference
is scheduled for July 13, 2021 at 9 a.m. At the arraignment, which was held on June 17, 2021,
Judge McCarthy excluded time through July 1, 2021. However, the parties understand that July
13, 2021 is the first available date for an initial pretrial conference.

        The Government respectfully requests, with the consent of defense counsel, that the Court
exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from today through the date
of the initial pretrial conference on July 13, 2021. The Government respectfully submits that an
exclusion of time would serve the ends of justice and outweigh the best interests of the public and
the defendants in a speedy trial because it would allow the Government to commence the
production of discovery in this matter, and would further allow defense counsel to begin review
of discovery and evaluate any potential motion practice. The proposed exclusion of time would
also allow the Government and defense counsel to engage in discussions regarding a potential
resolution of the matter without the need for trial.

       The Government respectfully encloses a proposed order excluding time for the Court’s
consideration.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                             By:     /s/ Stephanie Simon
                                                     Stephanie Simon
                                                     Assistant United States Attorney
                                                     Tel: (914) 993-1920

Cc:    Deveraux Cannick, Esq.
